                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 STEPHEN F. MCCLOSKEY                           CIVIL ACTION

                     v.                         NO. 18-2572

 NANCY A. BERRYHILL


                                          ORDER

       AND NOW, this 28th day of December 2018, upon considering Plaintiffs Petition for

Review and Brief (ECF Doc. No. 8), the Commissioner's Response (ECF Doc. No. 11), and for

reasons in the accompanying Memorandum, it is ORDERED Plaintiffs Petition for Review (ECF

Doc. No. 8) is DENIED. The Clerk of Court shall close this case.
